 Case 2:16-cv-05376-DSF-PLA Document 93-1 Filed 03/16/20 Page 1 of 2 Page ID #:1249



1                       DECLARATION OF DAVID A. KETTEL
2         I, DAVID A. KETTEL, declare as follows:
3         1.   I am an active member of the Bar of the State of
4    California and Of Counsel to Theodora Oringher PC, attorneys of
5    record for claimant Board of Managers of the Walker Tower
6    Condominium, a/k/a Residential Section of the Walker Tower
7    Condominium (the “Board of Managers”).       Except for those matters
8    stated on information and belief, I make this declaration based
9    upon personal knowledge and, if called upon to do so, I could
10   and would so testify.
11        2.   I am executing this declaration in support of the
12   joint ex parte application by the United States (“Government”)
13   and Board of Managers(together with the Government, the
14   “Movants”) to amend the order (“Interlocutory Sale Order”)
15   issued by the Court on July 3, 2019 for an interlocutory sale of
16   the real property located at 212 West 18th Street, Unit PH1, New
17   York, NY 10011 (Block 767, Lot 1556 located in Manhattan
18   Borough) (“Defendant Real Property”), pursuant to 18 U.S.C. §§
19   981(g)(6) and 983(j).
20        3.   The outstanding fees owed by the titleholder of the
21   Defendant Real Property, claimant 212 West 18th Street LLC
22   (“Titleholder”) to the Board of Managers began accruing on or
23   about June 1, 2016.    No payments have been made by the
24   Titleholder to the Board of Managers since May 2016.
25        4.   On or about August 1, 2016, the Board of Managers
26   recorded a “Lien for Common Charges” against the Titleholder, as
27   Instrument No.:2016080400222001 in the Office of the City
28   Register of the City of New York.       The lien is a continuing lien

                                         1
 Case 2:16-cv-05376-DSF-PLA Document 93-1 Filed 03/16/20 Page 2 of 2 Page ID #:1250



1    which includes any additional charges that accrue after the
2    filing date of the lien.
3         5.   As of March 10, 2020, the Titleholder owes
4    approximately $600,000 to the Board of Managers in outstanding
5    common charges, late fees, interest, repair fees, and attorney’s
6    fees incurred as a result of the Board of Manager’s attempt to
7    collect unpaid common charges.
8         6.   The Walker Tower Condominium Association is composed
9    of 47 residential units.     As a result of the Titleholder’s
10   delinquency in paying the outstanding fees to the Board of
11   Managers, the other residents of Walker Tower Condominium have
12   had to proportionally bear additional costs.        To date, each
13   residential unit has had to bear anywhere from $5,872.86 to
14   $31,399.40 in additional costs, depending on the square footage
15   of the particular unit, for a total of $598,388.66.
16        I declare under penalty of perjury under the laws of the
17   United States of America that to the best of my knowledge the
18   foregoing is true and correct.
19        Executed March 16, 2020, in Los Angeles, California
20
                                     /s/ David A. Kettel
21                                   DAVID A. KETTEL
22
23
24
25
26
27
28

                                         2
